Citation Nr: 0719629	
Decision Date: 06/29/07    Archive Date: 07/05/07

DOCKET NO.  04-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE


Whether new and material evidence has been presented to 
reopen the claim of service connection for a left leg 
disability.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Joseph Horrigan, Counsel




REMAND 

The veteran, who is the appellant, served on active duty from 
September 1961 to September 1964.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in June 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

In a rating decision, dated in September 2002, the RO denied 
the veteran's application to reopen the claim of service 
connection for a left leg disability.  After the veteran was 
notified of the adverse determination and of his appellate 
rights, he did not appeal the rating decision and the rating 
decision became final by operation of law.  

In June 2003, the veteran filed his current application to 
reopen the claim.  As the claim was previously denied, the 
Board must determine whether new and material evidence has 
been submitted to reopen the claim, and what the RO 
determined in this regard is irrelevant.  Jackson v. 
Principi, 256 F.3d 1366 (Fed. Cir. 2001).       

With the issuance of the statement of the case in May 2004, 
the RO provided notice to the veteran of the Veterans Claims 
Assistance Act of 2000 (VCAA), which amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Thereafter, the United States Court of Appeals for Veterans 
Claims held that the VCAA applies to all five elements of a 
service connection claim, Dingess v. Nicholson, 19 Vet. App. 
473 (2006), and in a claim to reopen, the VCAA requires 
notice of the evidence needed to reopen the claim as well as 
the evidence to establish the underlying benefit sought, Kent 
v. Nicholson, 20 Vet. App. 1 (2006). 

As the VCAA notice of record is inadequate in light of 
Dingess and Kent, further development is needed to ensure 
procedural due process. 

Accordingly, the case is remanded for the following action.

1. Ensure VCAA notice in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) and Kent v. Nicholson, 20 Vet. App. 
1 (2006) (new and material evidence needed 
to reopen the claim, as well as, the 
evidence to establish the underlying 
benefit sought).

2. After the development has been 
completed, adjudicate the claim to reopen.  
If the benefit sought remains denied, 
furnished the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


